People v Smith (2016 NY Slip Op 03092)





People v Smith


2016 NY Slip Op 03092


Decided on April 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2016

Tom, J.P., Acosta, Richter, Manzanet-Daniels, Gesmer, JJ.


908 988/09

[*1]The People of the State of New York, Respondent,
vKirkland Smith, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Samuel J. Mendez of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Matthew B. White of counsel), for respondent.

Judgment, Supreme Court, Bronx County (William Mogulescu, J.), rendered December 9, 2011, convicting defendant, after a nonjury trial, of two counts of kidnapping in the second degree, and sentencing him to concurrent terms of nine years, unanimously affirmed.
Defendant's argument that the kidnapping charges merged with the assault and harassment charges is unpreserved, and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. Here, the six-hour restraint of two women was far more extensive and egregious than necessary to accomplish the other offenses (see People v Gonzalez, 80 NY2d 146, 153 [1992]; People v Leiva, 59 AD3d 161, 161 [1st Dept 2009] lv denied 12 NY3d 818 [2009]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2016
CLERK